Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 9 September 1826
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis





Boston 9 Sept 1826


I wrote you a very few lines yesterday my dear Charles, with a promise to write to you again immediately and more fully, but I fear that it will not be in my power to say all I wish to say, and for that you will thank your stars—In the first place let me beg you will not suffer Johnson to leave the house to sleep in his barn; for the consequences might prove fatal to him—In the next let me hope that if in yourself you see any resemblance, to the cold, calculating, selfish, vain atom Vivian Gray, that you will set to work immediately to destroy the likeness, as even to possess such powers of mind, no man could bear to be thought so determinedly vicious, so systematically worthless—The art of playing upon the weakness of mankind, is easy to acquire, and a talent which requires but very little real ability to cultivate; perseverance and a thorough and immutable command of our own passions, and temper, (a part of the resemblance by no means perfect, which has displayed itself copiously within the last few weeks,) is all that is necessary; and the sequel of the performance teaches, that all the meretricious glare of these seeming qualifications, ended in vanity and vexation of spirit, ruin and disgrace—and that by the wanton arts of a weak and designing woman—rather let this work prove a warning than a seducing example, and learn from it, that the vanity of mind improperly used, is as powerful an engine of destruction, as the vanity of weak and silly beauty—I hear you cry out no more proving! sentiment it is not by the way the only worthy trait in the story of Vivian is the history of Conyers.—altho’ sentiment—A man entirely without sentiment, becomes a fiend—
Now for matters of another sort—George is still confined to his chamber, and in very very bad health—The state of his mind is by no means such as I would have it; The scenes in which he has been called upon to become the principal performer, the great responsibility he incurred, the affected but constantly irritating sensibility, however artificial of the women who surrounded him, and the dreadful exhibition on the day of your G. F’s death and the two succeeding days; in addition to the unusual fatigue which he had to undergo, prostrated his strength which had already been impaired by a long indisposition; and to crown the climax, he was not treated with the kindness and consideration which his exertions merited, and laughed and sneered at because he was not able to bear the exposure to rain, and every species of bad weather, as well as those who fortunately for them are more strongly constituted, all these circumstances added to harshness and severe mortification in the presence of Strangers, have produced a state of painful dejection, which will require the greatest tenderness in his friends to remove, and have impressed him with an idea that he is unfit for the society or the duties, for which other men are born—If you will write to him it will produce the best possible effect, as his affection and respect for you amounts to extravagance—I never saw John’s feelings so much soured and he is as kind and affectionate as possible—






He treats the idea of the suggested marriage as an utter absurdity and under your management if you give it a preposterous and ridiculous turn I have no doubt that every thing will terminate agreeably to our wishes—If you have any of the powers of Vivian use them to rouse your brother to energy and you will render an essential service to a being too full of the milk of human kindness to hear the bitter taunts and scoffs of sarcastic irony—In one of the false windows in the circular room you will find Fedenikll’s estimates enclose them as soon as possible to your affectionate Mother—The witchery of oak leaves Caterpillars and worms still continues and I begin to believe the love is  all among the elders—

